PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/796,855
Filing Date: 30 Oct 2017
Appellant(s): International Business Machines Corporation



__________________
Scott D. Paul (Reg. No. 42,984)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/21/2022 appealing from the Office action mailed 11/23/2021.
(1)   Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)   Response to Arguments
1.  The rejection of claims 21-23, 27-30 and 34-37 under 35 U.S.C. 103 for obviousness based upon Smith in view of Hendrickson:
a) 	“interlink” vs. “link”:
a.1) 	Appellants argue that the claimed “interlink’ is created in a different manner than the links described above;” “Specially, the claims require that the interlink is created by a client;” and “an interlink has a beginning (i.e., from a source page) and an ending (i.e., to the target page).)”
The Examiner respectfully disagrees with the Appellant.
While the Appellants argue on differences between “interlink” and “link,” the specification does not provide any discussions with respect to differences between “interlink” and “link.”  At most, the specification discusses differences between ‘interlink’ and ‘tag’ (specification: pars. 0036-0038); and the interlink as defined is that: i) the ‘interlink’ links a source page to a target page; and ii) the interlinks are created by a client during visiting a source page; (specification: pars. 0023-0024 and 0049-0051; Fig. 5).  
The Examiner respectfully submits that the combination of Smith and Hendrickson does disclose the claimed ‘interlink’ as it is created in the same manner as claimed and it is the same as that of defined in the specification of the instant application as i) it links a source page to a target page (see Smith: pars. 0116 and 0130-0131; Fig. 5; the links point to two different targets on the Web written by two different authors; links 152 and 153 links the ‘W3K definitions for ‘Lagrange Interpolation’ webpage’ [i.e., source page] to two different target ‘Lagrange Interpolation’ pages written by two different authors; Hendrickson: pars. 0041-0043 and 0054; Fig. 2; a link may be considered to be an endorsement of the target by the source node; Each of links 220-23 (among interlinked nodes 205-07) passes an equal portion of juice from its source node to its target node) and ii) it’s created by a user/client during visiting a source page (see Smith: pars. 0074, 0122, 0130; Figs. 5-6; user is able to add/create a link to a definition page from ‘W3K’ web page; the "Add a Definition" link 158 navigates to the form shown in FIG. 6 for adding another definition link for Lagrange Interpolation; see also pars. 0205, 0240 and 0307; users are allowed to submit one link at a time using the ‘Add a Resource’; see also par. 0116; the links point to different targets on the Web written by two different authors).    It’s clear that the hypertext link of Smith and Hendrickson is the same the claimed ‘interlink’ as it links to a target page from a home/source page and it’s created by a client during visiting a webpage.


a.2) 	Appellants argue that “the claim interlink is based upon two requests from a client (i.e., a request to begin the interlink and a request to complete the interlink). However, no such multiple requests are required to create conventional links.” 
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that the links of Smith is also based upon two requests from a client. As described in paragraphs [0122] and [0130] and illustrated on figures 5-6, in order to add a definition link to the W3K server, a user is required to submit a ‘first request’ to the server by clicking on ‘Add a Definition’ text 158 [i.e., sending a first request to add a definition to the server].  In response to receiving the first request, the server sends to the client a ‘W3K: Add Definition’ form (i.e., fig. 6) enabling the user to fill out all necessary information for the newly added definition link.  To complete adding the definition link, the user must click on ‘submit definition’ button 60 to finalize adding the definition link (i.e., sending a second request to save the submitted definition link on the link database server).  It’s clear that the link of Smith is also based on two requests from a client.

a.3) 	Appellants argue that “[a]nother difference between a typical ‘link’ and the claimed ‘interlink’ is how they are used.” “As claimed, a completed interlink (i.e., one that associated the source page with the target page) is stored in a server;” and “The server, in response to the request, then serves the source page that includes links to the target pages.” 
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that the ‘links,’ described in Smith are also stored in a server (Smith: pars. 0076, 0130 and 0143; links are stored on the link database server; the submit button 60 can be pressed to send the form to the link database server (a computer at w3k.org in this case) [i.e., links are stored on the database server]; see also pars. 0174 and 0178-0180); As described in pars. 0116, 0119 and 0130, after successfully adding links for a definition of a key phrase (e.g., links 152 and 153), the added links are displayed on the W3K website corresponding to said key phrase enabling users to navigate to the appropriate targets on the Web (Smith: pars. 0116, 0119 and 0130; Figs. 5-6; the links [i.e., link 152 and 153] point to different targets on the Web written by two different authors).  It’s clear that the ‘links’ in Smith are also “stored in a [link database] server” and then “serves the source page that includes links to the target pages.”

b) 	Claim 21:
Appellants argue that “[n]either Smith nor Hendrickson teach the claimed ‘interlink’” as “[e]very cited passage within Hendrickson cited by the Examiner refers to interlinked nodes or ‘an interlined web’ – not interlinks;” “the claimed ‘interlink’ is a specific type of thing that is stored (i.e., it’s a noun, However, the interlinked (i.e., ‘interlinked note’) referred to in Hendrickson is a characteristic of nodes (i.e., it is an adjective).” 
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that the ‘interlink’ referred to in Hendrickson is also a specific type of thing (i.e., a ‘noun’) that is also stored; it’s not just an ‘adjective’ as argued by the Applicants (Hendrickson: pars. 0004-0005; a link [i.e., a noun] is a reference or navigation element in the content of a source node that refers to, indicates, or "points" to a target node; see also pars. 0041-0043; Fig. 2; see links 220-223 and 255-257 [i.e., nouns]).  Regarding the ‘link’ in Smith, Smith does disclose a “link database,” wherein all definition links are stored in the ‘link database’ enabling the server to provide client with appropriate links linking to appropriate target pages (see pars. 0076-0077, 0130 and 0143; Figs. 3 and 5; the links [i.e., link 152 and 153] point to different targets on the Web written by two different authors).  It’s clear that the ‘link’ referred to in both Hendrickson and Smith is a ‘specific type of thing’ (i.e., a ‘noun’) that links to a target node/page from a source node/page.  Regarding the recitations ‘interlinked nodes,’ this implies that nodes are linked by an ‘interlink.’  It’s clear that the combination of Smith and Hendrickson does disclose the ‘interlink’ recited in claim 21.   
   
2.  The rejection of claims 24-26, 31-33 and 38-40 under 35 U.S.C. 103 for obviousness based upon Smith in view of Hendrickson and Scofield:
Appellants argue that “the imposed rejection of claims 24-26, 31-33 and 38-40 under 35 U.S.C. 103 for obviousness based upon Smith in view of Hendrickson and Scofield is not viable, and hence, Appellant solicits reversal thereof.”
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that as discussed above, the combination of Smith in view of Hendrickson and Scofield does disclose all limitations recited in claims 24-26, 31-33 and 38-40, and therefore the Examiner respectfully submits that said rejections should be sustained.


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/LINH K PHAM/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        




Conferees:


/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant
appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires
payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),
unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in
effect on March 18, 2013.